RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 August 2022 has been entered.
Amendments to claim 2, filed on 09 August 2022, have been entered in the above-identified application.  Claims 1-11 are pending, of which claims 1 and 3-6 remain withdrawn from consideration as described on page 2 of the Office Action mailed on 13 October 2020.

WITHDRAWN REJECTIONS
The 35 U.S.C. § 103 rejection of claims 2, 7, 9, 10, and 11 as over Niwa (U.S. Pub. 209/0292095) and claim 8 over Niwa in view of Hannington (U.S. Pub. 2009/0053449), made of record on pages 2-7, paragraphs 3-4 of the office action mailed 09 May 2022 has been withdrawn due to Applicant’s amendment in the response filed 09 August 2022.  In particular, Niwa teaches using a small amount of acid-containing monomer in the adhesive and thus does not teach or suggest an acrylic polymer with an acid value of from 18-27 mg KOH/g as presently claimed.

NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 2, 7, and 9-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over JP 2016-079232 A in view of Iwasaki (WO 2015/137437 A1).  A machine translation of JP ‘232 was used for analysis, and U.S. Pub. 2017/0015872 was relied upon as the English translation of Iwasaki.
Regarding claim 2, JP ‘232 discloses a pressure-sensitive adhesive for building components such as for pasting wallpaper, see p. 1, [0002-0003] and p. 2, [0017].  The adhesive is applied to a substrate such as polyvinyl chloride film, see p. 13, [0097].  A polyvinyl chloride film may also be selected as a release liner, see p. 14, [0100].  The polymer is an acrylic-based copolymer which contains preferably 70-95% by mass of a linear or branched (meth)acrylic ester having an alkyl group of 1-20 carbon atoms, see p. 4, [0036].  The acrylic copolymer also includes a polar copolymerizable monomer in the amount of 0.1-40 wt. %, see p. 4-5 , [0038] and [0040].  In the examples described at p. 15, [0108-0110], 3-5 parts of acrylic acid monomer are combined with n-butyl acrylate or a blend of n-butyl acrylate and 2-ethylhexyl acrylate.  Thus acrylic acid is a preferred polar copolymerizable monomer.  This reads on the carboxyl-group containing monomer.
The adhesive also includes a crosslinking agent, see p. 11, [0077], and isocyanate-based crosslinking agents having two or more isocyanate groups are disclosed at p. 11, [0078].  In the examples at p. 16, [0113] and [0114], 2 or 3 parts (relative to 100 parts of the acrylic copolymer) of a dimer adduct of trimethylolpropane and tolylene diisocyanate is used as a crosslinking agent.  This reads on the compound having two or more isocyanate groups in the specified quantity.
JP ‘232 does not specify the tackiness at 5°C and 35 °C as claimed, however JP ‘232 does teach the initial peel strength of the adhesive at 23°C to be form 2.0-6.0 N / 25mm and the peel strength after 48 hours to be 7.0 N / 25 mm or more, see p. 1, [0007-0008].  JP ‘232 further teaches that a tackifying resin component and the copolymerizable monomer are selected to adjust the tackiness of the adhesive, see p. 5, [0040] and also p. 11, [0083].
Thus, one of ordinary skill in the art would have been motivated by the teachings of JP ‘232 to adjust the components of the adhesive within the disclosure of the reference to arrive at a suitable level of tackiness for the adhesive layer.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237. The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).
The limitations directed to the method of measuring the tackiness of the adhesive film at 5°C and at 35 °C by conditioning the film and then using a tackiness checker at specified conditions are limitations referring to the method of testing the tackiness of the adhesive sheet, and do not determine the patentability of the product.  The method of testing the product is not germane to the issue of patentability of the product itself.  Cf. MPEP § 2113 in regards to products made by different processes in which the product is the same or obvious over the product of the prior art, and MPEP § 2111.02(II) regarding preamble statements reciting the purpose or intended use of a product.  Using any accurate method to determine the tackiness of the adhesive sheet can demonstrate the claimed property, unless the claimed process produces unexpected results.
Although JP ‘232 teaches including an acid monomer in the acrylic adhesive copolymer, the reference does not specify the acid value of the resulting adhesive.
However, Iwasaki describes an acrylic adhesive sheet which incudes a resin film substrate such as polyvinyl chloride, see abstract and p. 9, [0147].  The adhesive layer is formed from an acrylic copolymer (a1), a tackifying resin (a2), and a crosslinking agent (a3), see p. 2, [0025].  The acrylic copolymer (a1) has an acid value of from 1-50, preferably 10-50, more preferably 25-40, see p. 2, [0027].  This value is the number of milligrams of potassium hydroxide (KOH) needed to neutralize acid groups of the acrylic copolymer, see id. Acrylic acid or methacrylic acid monomers are preferably included in an amount to result in the acid value within the prescribed range, which is generally from 1-30 wt. % or more preferably 1-15 wt. % of the total amount of monomers, see p. 3, [0050-0051].  An isocyanate crosslinker may be included as component (a3), see p. 5, [0073-0074].  Tolylene diisocyanate or trimethyloylpropane adducts thereof are specified, see id.
JP ‘232 and Iwasaki are analogous because they are similar in composition and function, as each describes acrylic adhesives which include acid-functional monomers and are formed on polyvinyl chloride substrates.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected an amount of acid comonomer within the range described in JP ‘232 to have an acid value within the range taught in Iwasaki in order to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to select an amount of acid comonomer to have such an acid value because Iwasaki teaches that such acid value allows the tensile strength of the adhesive layer to be within a desirable range to have excellent peel adhesion, push strength, holding power under static load, and good impact resistance, see p. 2, [0027].
Regarding claim 7, JP ‘232 teaches that the glass transition temperature of the adhesive layer is less than 0 °C, preferably less than -10°C, see p. 3, [0028-0029].  The gel fraction (solvent insoluble fraction) of the adhesive is from 20-90% by mass, preferably 30-90% by mass, see p. 13, [0093-0094].
Iwasaki likewise teaches that the acrylic polymer has a glass transition temperature of preferably -15°C or lower, see p. 3, [0041], and has a gel fraction of from 20-70%, preferably 35-55%, see p. 5, [0075].
These values overlap the claimed ranges of the peak top value of tan δ (b1, equal to the glass transition temperature) and gel fraction (b2) as claimed.  As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 9, Neither JP ‘232 nor Iwasaki specify the yield point stress of the polyvinyl chloride film, however this is considered to be a property implicitly disclosed by use of the PVC material.
Regarding claim 10, JP ‘232 discloses that the pressure-sensitive adhesive is used for pasting wallpaper, see p. 1, [0002-0003] and p. 2, [0017].  
Regarding claim 11, The limitations directed to the method of measuring the tackiness of the adhesive film at 5°C and at 35 °C with a specific tackiness checker are limitations referring to the method of testing the tackiness of the adhesive sheet, and do not determine the patentability of the product.  The method of testing the product is not germane to the issue of patentability of the product itself.  Cf. MPEP § 2113 in regards to products made by different processes in which the product is the same or obvious over the product of the prior art, and MPEP § 2111.02(II) regarding preamble statements reciting the purpose or intended use of a product.  Using any accurate method to determine the tackiness of the adhesive sheet can demonstrate the claimed property, unless the claimed process produces unexpected results.

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over JP 2016-079232 A and Iwasaki (WO 2015/137437 A1) and further in view of Hannington (U.S. Pub. 2009/0053449).  A machine translation of JP ‘232 was used for analysis, and U.S. Pub. 2017/0015872 was relied upon as the English translation of Iwasaki (U.S. Pub. 2009/0292095).
Regarding claim 8, JP ‘232 and Iwasaki are relied upon as described above. These references do not specify that the adhesive layer includes an air vent groove in an adhesive surface thereof.  However, JP ‘232 does teach that it is desired to remove air between the adhesive sheet and an adherend, see p. 6, [0090].
Hannington describes an adhesive article having improved application properties, see title.  The adhesive article include a facestock film and a pressure-sensitive adhesive layer, see p. 1, [0007].  The adhesive article may be used for graphic images, see p. 1, [0002], such as a decorative wall covering, see p. 2, [0020].  Suitable facestocks include polyvinyl chloride (see p. 2, [0028]).  Hannington teaches that a useful pressure-sensitive adhesive may be an acrylic adhesive, and a particularly useful adhesive has a glass transition temperature (equivalent to the peak top value of tan δ as claimed) in the range of about -70 °C to about +10 °C.  This overlaps the range recited in claim 7.
Hannington further teaches that the adhesive layer includes a plurality of recesses formed therein to provide a path for air egress to improve application of the adhesive sheet to an adherend.  See abstract and p. 3, [0034].  This provides a path for trapped air or liquid to escape, which avoids the formation of bubbles or wrinkles on the adhesive article, see p. 1, [0003].
Hannington and JP ‘232 are analogous because they each disclose decorative adhesive sheets which may employ PVC facestock layer and acrylic adhesive layers.  Thus they are similar in structure and composition and purpose.  Furthermore, the references disclose using acrylic adhesives with glass transition temperatures within the same overlapping range.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include air vent grooves in the adhesive surface as taught in Hannington in the adhesive sheet of JP ‘232 in order to arrive at the claimed invention, as Hannington teaches that such a feature provides a path for air egress to improve application of the adhesive sheet to an adherend.  See abstract and p. 3, [0034].  This is desirable as described in JP ‘232 at p. 6, [0090], teaching that this allows adhesion to remain high between the adhesive and the adherend.

RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 09 August 2022 regarding the 35 U.S.C. § 103 rejections of claims 2 and 7-11 of record over Niwa and Niwa in view of Hannington have been considered but are moot due to the new grounds of rejection.


Conclusion
All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R. Walshon whose telephone number is (571)270-5592. The examiner can normally be reached Mon-Fri from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/Scott R. Walshon/           Primary Examiner, Art Unit 1759